
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29


Execution Copy


ASSIGNMENT AGREEMENT


        ASSIGNMENT, dated as of December 7, 2001, between THE BANK OF NEW YORK
(as successor to United States Trust Company), not in its individual capacity
but solely as Collateral Agent for the Owner Lessors (as defined below), as
assignee ("Collateral Agent"); EME HOMER CITY GENERATION L.P., a Pennsylvania
limited partnership, as assignor ("Homer City"); EDISON MISSION MARKETING &
TRADING, INC., a California corporation ("EMMT"), as consenting party; EDISON
MISSION ENERGY FUEL SERVICES, INC., a California corporation as consenting party
("EMEFS", and together with EMMT, the "Consenting Parties").


W I T N E S S E T H


        WHEREAS, contemporaneously herewith, Homer City will enter into a
transaction pursuant to the Participation Agreements listed on Exhibit A by and
among EME Homer City, each of the Owner Lessors party thereto (the "Owner
Lessors"), Wells Fargo Bank Northwest, National Association, not in its
individual capacity but solely as Owner Manager, the Owner Participant, Homer
City Funding LLC, as Lender, the Lease Indenture Trustee, the Security Agent and
The Bank of New York, not in its individual capacity but solely as Bondholder
Trustee (as amended, modified and supplemented and in effect from time to time,
collectively, the "Participation Agreements") whereby Homer City will sell
undivided interests in its generating assets to the Owner Lessors and the Owner
Lessors will lease such undivided interests in its generating assets back to
Homer City under the Facility Leases. Capitalized terms used but not defined
herein shall have the meanings assigned to them in Appendix A to the
Participation Agreements.

        WHEREAS, in consideration of the transactions contemplated by the
Participation Agreements, Homer City will be obligated to pay to the Secured
Parties (as defined in the Amended and Restated Guarantee and Collateral
Agreement) the aggregate amount of all obligations owed by Homer City to the
Secured Parties under the Operative Documents related thereto.

        WHEREAS, pursuant to the Ownership and Operation Agreement, the
Collateral Agent has agreed to serve as a common collateral agent for the Owner
Lessors.

        WHEREAS, it is a condition precedent to the consummation of the
transactions contemplated by the Operative Documents that Homer City shall have
executed and delivered this Assignment Agreement to the Collateral Agent for the
benefit of the Owner Lessors.

        WHEREAS, in consideration thereof, Homer City has agreed to assign all
of its rights, title and interest in and to certain Material Project Agreements
described on Exhibit B hereto (the "Assigned Agreements") to the Collateral
Agent acting on behalf of the Owner Lessors;

        NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained herein, the parties hereto agree as follows:

        1.    Homer City hereby unconditionally and irrevocably assigns,
transfers and conveys to Collateral Agent all of Homer City's rights, title and
interests in, to and under the Assigned Agreements. Notwithstanding such
assignment, Homer City shall remain solely and exclusively liable for all duties
and obligations under or with respect to the Assigned Agreements subject to the
provisions of Section 2 below.

        2.    (a)    Subject to paragraphs (b) and (c) of this Section 2, the
Collateral Agent, solely on behalf of the Owner Lessors, hereby assumes and
agrees to perform, effective as of the earliest date on which all of the
Facility Leases have terminated in accordance with their respective terms (the
"Lessor

--------------------------------------------------------------------------------


Possession Date"), all of the duties and obligations of Homer City under the
Assigned Agreement incurred on or after the Lease Possession Date.

        (1)  (i)    Prior to the Lessor Possession Date, the Collateral Agent
shall have no obligation or liability under the Assigned Agreement and (ii) in
no event shall the Collateral Agent have any liability for liabilities accruing
prior to the Lessor Possession Date.

        (2)  The provisions of this Section 2 notwithstanding, upon the
occurrence of the Lessor Possession Date, the Owner Lessors shall have the
option to terminate any Assigned Agreement in accordance with its terms,
whereupon such agreement shall terminate and any and all liabilities thereunder
(including, without limitation, with respect to such termination) shall remain
the sole obligation of Homer City, other than liabilities that are attributable
to the actions or omissions of the Collateral Agent or the Owner Lessors taken
in connection with such termination or this Assignment Agreement. The Owner
Lessors may exercise such option by written notice to Homer City, EMEFS, and/or
EMMT, as applicable, at any time prior to the 30th day after the Lessor
Possession Date.

        3.    This Assignment Agreement shall remain in effect unless and until
each of the Facility Site Leases have been terminated in accordance with their
terms, whereupon each of the assignments provided for in Section 1 above shall
terminate.

        4.    The Consenting Parties hereby consent to the assignment of the
Assigned Agreements and approve the execution by Homer City of the Assignment
Agreement, and acknowledge that no further consents, acknowledgments, or
approvals of any kind shall be required for the effectiveness of the assignments
contemplated hereby.

        5.    The parties hereto expressly acknowledge and approve the
sub-assignment agreement executed by the Collateral Agent and Homer City
simultaneously herewith whereby the Collateral Agent will sub-assign of all its
rights, title, and interest in the Assigned Agreements to Homer City for so long
as any of the Facility Leases are in effect, such term to be extended in
accordance with the provisions governing extension of the term of the Facility
Leases, and remaining in effect unless and until all of the Facility Leases may
be terminated in accordance with their terms.

        6.    All of the terms of this Assignment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, including without limitation each of the Owner Lessors.
The rights and duties of the Owner Lessors hereunder shall be determined based
upon their respective Owner Lessor's Percentages.

        Notwithstanding the foregoing, in order to secure the Lessor Notes of
each Owner Lessor, such Owner Lessor will assign and grant a first priority
security interest in favor of its applicable Lease Indenture Trustee in and to
all of such Owner Lessor's right, title and interest in, to and under this
Agreement (other than to the extent relating to Excepted Payments and the rights
to enforce and collect the same). Each of the parties hereto hereby consents to
such assignment and to the creation of such Lien and security interest and
acknowledges receipt of copies of the Lease Indenture, it being understood that
such consent shall not affect any requirement or the absence of any requirement
for any consent of such party under any other circumstances. Unless and until
the Collateral Agent shall have received written notice from the Lease Indenture
Trustee that the Lien of the applicable Lease Indenture has been fully
discharged, the applicable Security Agent shall have the right (i) to directly
receive for application in accordance with the terms of the applicable Lease
Indenture all amounts payable or otherwise distributable under this Agreement to
the applicable Owner Lessor (other than in respect of the Excepted Payments) and
(ii) to exercise the rights of such Owner Lessor under this Agreement (other
than with respect to Excepted Payments and the rights to enforce and collect the
same) to the extent set forth in and subject to the exceptions set forth in the
applicable Lease Indenture.

2

--------------------------------------------------------------------------------


        7.    The Collateral Agent is executing this Agreement on behalf of the
Owner Lessors solely in its capacity as collateral agent under the Ownership and
Operation Agreement and not in its individual capacity and in no case shall the
Collateral Agent (or any successor entity acting as collateral agent under the
Ownership and Operation Agreement) be personally liable for or on account of any
of the statements, representations, warranties, covenants or obligations
hereunder, all such liability, if any, being expressly waived by the parties
hereto and any Person claiming by, through, or under such party.

        8.    This Assignment Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to choice of
law principles (except Section 5-1401 of the New York General Obligations Law),
including all matters of construction, validity and performance.

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have signed this Assignment Agreement as
of the date first above written.

EME HOMER CITY GENERATION L.P.    
By:
 
Mission Energy Westside, Inc.
    as General Partner
 
 
By:
 
/s/ Steven D. Eisenberg

--------------------------------------------------------------------------------


 
      Name:   Steven D. Eisenberg         Title:   Vice President    
THE BANK OF NEW YORK
    not in its individual capacity, but solely as
    Collateral Agent for the Owner Lessors
 
 
By:
 
/s/ Christopher J. Grell

--------------------------------------------------------------------------------


 
      Name:   Christopher J. Grell         Title:   Authorized Signor    
EDISON MISSION MARKETING
    & TRADING, INC., a California
    corporation (with respect to the Energy
    Sales Agreement and NOx Agreement only)
 
 
By:
 
/s/ David C. Goss

--------------------------------------------------------------------------------


 
      Name:   David C. Goss         Title:   Vice President    
EDISON MISSION ENERGY FUEL
    SERVICES, INC., a California corporation
    (with respect to the Fuel Supply Agreement only)
 
 
By:
 
/s/ Steven D. Eisenberg

--------------------------------------------------------------------------------


 
      Name:   Steven D. Eisenberg         Title:   Vice President    

4

--------------------------------------------------------------------------------




Exhibit A
Participation Agreements


        1.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL1 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation, a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Lease Indenture Trustee; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Security Agent; and The Bank of New York (as successor to
United States Trust Company of New York), both in its individual capacity and
solely as Bondholder Trustee.

        2.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL2 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation, a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Lease Indenture Trustee; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Security Agent; and The Bank of New York (as successor to
United States Trust Company of New York), both in its individual capacity and
solely as Bondholder Trustee.

        3.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL3 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation, a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Lease Indenture Trustee; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Security Agent; and The Bank of New York (as successor to
United States Trust Company of New York), both in its individual capacity and
solely as Bondholder Trustee.

        4.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL4 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation, a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Lease Indenture Trustee; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Security Agent; and The Bank of New York (as successor to
United States Trust Company of New York), both in its individual capacity and
solely as Bondholder Trustee.

        5.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL5 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation, a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust

1

--------------------------------------------------------------------------------


Company of New York), both in its individual capacity and solely as Lease
Indenture Trustee; The Bank of New York (as successor to United States Trust
Company of New York), both in its individual capacity and solely as Security
Agent; and The Bank of New York (as successor to United States Trust Company of
New York), both in its individual capacity and solely as Bondholder Trustee.

        6.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL6 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation, a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Lease Indenture Trustee; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Security Agent; and The Bank of New York (as successor to
United States Trust Company of New York), both in its individual capacity and
solely as Bondholder Trustee.

        7.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL7 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation., a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Lease Indenture Trustee; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Security Agent; and The Bank of New York (as successor to
United States Trust Company of New York), both in its individual capacity and
solely as Bondholder Trustee.

        8.    The Participation Agreement dated as of December 7, 2001 by and
among EME Homer City Generation, L.P., a Pennsylvania limited partnership, as
Facility Lessee; Homer City OL8 LLC, a Delaware limited liability company, as
Owner Lessor; Wells Fargo Bank Northwest, National Association, both in its
individual capacity and solely as Owner Manager; General Electric Capital
Corporation, a Delaware corporation, as Owner Participant; Homer City Funding
LLC, a Delaware limited liability company, as Lender; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Lease Indenture Trustee; The Bank of New York (as
successor to United States Trust Company of New York), both in its individual
capacity and solely as Security Agent; and The Bank of New York (as successor to
United States Trust Company of New York), both in its individual capacity and
solely as Bondholder Trustee.

2

--------------------------------------------------------------------------------


Exhibit B
Assigned Agreements


1.Energy Sales Agreement

2.NOx Agreement

3.Fuel Supply Agreement

4.The Power Sales Agreements

5.The SCR Construction Contract

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.29



ASSIGNMENT AGREEMENT
W I T N E S S E T H
Exhibit A Participation Agreements
Exhibit B Assigned Agreements
